PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Avegliano, et al.					:
Application No. 14/622,360			          	:       DECISION ON PETITION
Filing Date: February 13, 2015 			:
Attorney Docket No. YOR92014002
3US2(8728-1079
	                                                           
	
This is a decision on the renewed petition under 37 CFR 1.137(a), filed August 16, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed February 4, 2022, no later than payment of the issue fee. Applicant paid the issue fee on March 18, 2022. As such, the application became abandoned on March 21, 2022.  The Office mailed a Notice of Abandonment on March 31, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of a corrected Application Data Sheet (ADS), (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

The concurrently filed Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) will be processed by the Office of Petitions in due course. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3683 for processing of the RCE and for appropriate action by the Examiner in the normal course of business and consideration of the filed ADS, which is being treated as a request under 37 CFR 1.48 to correct the Applicant.


Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:  David L. Heath
       F. Chau & Associates, LLC
       130 Woodbury Road
        Woodbury, NY 11797